EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made on July 1, 2013 (the
“Effective Date”), between Petron Energy II, Inc., a Nevada corporation
(hereinafter the “Company”), and Mr. Robert Currier, an individual (hereinafter
the “Employee”). The Company and the Employee are sometimes referred to herein
individually as a “Party” or collectively as the “Parties.”

 

RECITALS

 

WHEREAS, the Company is a public company and its securities are quoted in the
over-the-counter market; and

 

WHEREAS, the Employee has extensive experience in providing certain Financial
and Accounting consulting services (hereinafter collectively referred to as the
“Services”) and is willing and able to provide such Services to the Company; and

 

WHEREAS, the Company desires to have Employee furnish such Services to the
Company on the terms and conditions hereinafter set forth.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of, and for the mutual promises and covenants
contained herein, and for other good and valuable consideration, the receipt of
which is hereby acknowledged, the parties agree as follows:

 

1.      Duties of Employee.

 

 A. Scope of Services.

 

Employee agrees to provide the Services to the Company and is free to enter into
this Agreement. Employee represents that the Services to be provided pursuant to
this Agreement are not in conflict with any other contractual or other
obligation to which Employee is bound. The Company acknowledges that the
Employee is in the business of providing Services of the type contemplated by
this Agreement. Employee agrees that it will manage its time accordingly so as
to not limit or restrict the Company in the development of its projects as a
result of any other business Employee may have ongoing. Employee agrees to
provide the Services to the Company subject to the highest professional
standards of one skilled in the Employee’s industry. Employee and/or his
affiliates shall:

 

                                 i.            Use best efforts to promote the
interests of the Company;

                               ii.            Perform duties that are
commensurate and consistent with Employee’s expertise;

                              iii.            Provide timely reports of the
nature and performance of the Services upon demand by the Company; and

                             iv.            Perform all such other duties as may
be assigned from time to time by the Company, which relate to the business of
the Company and are reasonably consistent with Employee’s position and
expertise.

 

Changes may be made from time to time by the Company in its sole discretion to
the duties and reporting relationships of Employee.

 

 B. Approval from Company

 

Employee shall obtain the approval of the Company prior to the commencement of
any new project undertaken on behalf of the Company.

 

 2. Term and Termination

 

The term of this Agreement shall be for a period of one year and shall be
automatically renewed (the “Term”), unless either party provides a written
notice of cancellation to the other party (the “Notice of Cancellation”), which
shall be effective 90 days after the date of receipt of the Notice of
Cancellation by the non-cancelling party (the “Date of Cancellation”). If
termination of this Agreement by the Company is “for cause,” Company may
terminate this Agreement immediately. In the event of cancellation of this
Agreement, the compensation balance owed to Employee shall be determined on a
prorated basis from the date of last payment to the Date of Cancellation,
without interest.

 

 3. Compensation

 

 A. Salary.

 

For the Term of this Agreement, as full consideration for the performance of the
Services described above, the Company shall pay to Employee a salary in the
total amount of One Hundred and Seventy Four Thousand U.S. Dollars per year (the
“Salary”).

 

 B. Warrants

 

As full consideration for the performance of the Services described above, the
Company shall issue to Employee 40,000 Warrants to purchase the Common Stock of
the Company (the “Warrants”) on each anniversary of the Effective Date of this
Agreement, unless earlier terminated in accordance with the terms and conditions
of this Agreement. The exercise price of the Warrants to be paid to Employee
shall be based on the closing price of the Company’s Common Stock on the trading
day prior to the Effective Date and shall also include a “cashless exercise”
option.

 

 C. Bonus

 

Payment of bonuses to Employee shall be in the sole discretion of the Board of
Directors of the Company.

 

 D. Salary Increases

 

Increases in Salary shall be in the sole discretion of the Board of Directors of
the Company.

 

 4. Benefits

 

Employee shall be enrolled in a health insurance plan to be fully-paid by the
Company. Employee may also participate in any other benefit plans sponsored by
the Company, including, but not limited to, any retirement plan, life insurance
plan, and equity incentive plan available generally to employees of the Company,
subject to any restrictions specified in, or amendments made to, such plans.

 

 5. Hours of Work and Availability

 

The Company may require the Employee to be available to perform the Services at
such times and places as may be requested by the Company from time to time.

 

 6. Vacation

 

Employee shall be entitled to 28 days of paid vacation per year.

 

 

 

 7. Employees

 

The employees, sub-contractors, agents and other designees of Employee, if any,
who perform Services for the Company under this Agreement shall also be bound by
the terms and conditions of this Agreement.

 

 8. Confidentiality

 

Employee agrees to keep all information confidential concerning any aspect of
the Company and its projects that would not generally be known to persons other
than those associated with the Company. The Company recognizes that Employee has
and will have the following information:

 

- inventions

- products

- trade secrets

- customer lists

- copyrights

 

and other proprietary information (collectively, "Information") which are
valuable, special and unique assets of the Company and need to be protected from
improper disclosure. In consideration for the disclosure of the Information,
Employee agrees that Employee will not at any time or in any manner, either
directly or indirectly, use any Information for Employee's own benefit, or
divulge, disclose, or communicate in any manner any Information to any third
party without the prior written consent of the Company. Employee will protect
the Information and treat it as strictly confidential. A violation of this
section shall be a material violation of this Agreement.

 

 9. Unauthorized Disclosure of Information.

 

If it appears that Employee has disclosed (or has threatened to disclose)
Information in violation of this Agreement, the Company shall be entitled to an
injunction to restrain Employee from disclosing, in whole or in part, such
Information, or from providing any services to any party to whom such
Information has been disclosed or may be disclosed. The Company shall not be
prohibited by this provision from pursuing other remedies, including a claim for
losses and damages.

 

 10. Non-Competition

 

Recognizing that the various items of Information are special and unique assets
of the Company that need to be protected from disclosure, and in consideration
of the disclosure of the Information, Employee agrees and covenants that for a
period of twelve (12) Months following the termination of this Agreement,
whether such termination is voluntary or involuntary, Employee will not directly
or indirectly engage in any business competitive with the Company. Directly or
indirectly engaging in any competitive business includes, but is not limited to,
(i) engaging in a business as owner, partner, or agent, (ii) becoming an
employee of any third party that is engaged in such business, or (iii) becoming
interested directly or indirectly in any such business, or (iv) soliciting any
customer of the Company for the benefit of a third party that is engaged in such
business. Employee agrees that this non-compete provision will not adversely
affect the livelihood of the Employee.

 

 11. Entire and Sole Agreement

 

This Agreement embodies the entire Agreement and understanding between the
Company and the Employee and supersedes any and all negotiations, prior
discussions, preliminary and prior agreements related to the subject matter
hereof. This Agreement may be modified by mutual agreement of all of the
Parties.

 

 12. Authority

 

This Agreement has been dully authorized, executed and delivered by and on
behalf of the Company and Employee.

 

 13. Severability

 

The provisions of this Agreement are meant to be enforced severally so that a
determination that one or more provisions are unenforceable or invalid shall not
affect or render invalid any other provision of this Agreement, and such other
provisions shall continue to be in full force in accordance with their terms.

 

 14. Capacity of Employee

 

The Employee has the full power to enter into this Agreement and to carry out
his obligations under this Agreement.

 

 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date set forth above.

 

By:
                                                                                                     By:

PETRON ENERGY II, INC.
                                                               ROBERT CURRIER

(“COMPANY”)
                                                                                   
(“EMPLOYEE”)

 

 

 

_________________________________
                                          ______________________________

By: Floyd Smith
                                                                                   By:
Robert Currier

Its: Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

